Exhibit 10.1
[FORM FOR EXECUTIVE OFFICERS]
STOCK OPTION CERTIFICATE
AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.

                  Grant Date   Option Shares   Exercise Price   Expiration Date
  Type of Option                  

     1. Option Grant.
THIS CERTIFIES THAT, on the Grant Date set forth above American Medical Systems
Holdings, Inc., a Delaware corporation (the “Company”), has granted to:
                     (the “Participant”)
the right and option (the right to purchase any one share of Stock hereunder
being an “Option”) to purchase from the Company the number of shares of the
Company’s common stock, par value $.0l per share (“Stock”), set forth above (the
“Option Shares”) at any time during the period commencing on the date of this
Certificate and ending on the expiration date set forth above (the “Expiration
Date”).
     2. Subject to Plan. The Options have been granted under the American
Medical Systems Holdings, Inc. 2005 Stock Incentive Plan (As Amended and
Restated) (the “Plan”) and the terms of the Plan are incorporated herein by
reference. In the event of any conflict or inconsistency between this
Certificate and the Plan, the provisions of the Plan shall control. All
capitalized terms used but not otherwise expressly defined in this Certificate
shall have the meaning ascribed to them in the Plan.
     3. Option Exercise Price. Each of the Options shall have a per share
exercise price equal to the exercise price set forth above (the “Exercise
Price”) and shall constitute either an “Incentive Stock Option” or a
“Non-Statutory Stock Option,” as set forth on Exhibit A hereto. Notwithstanding
the foregoing, any portion of this Option that is exercised pursuant to Section
5(c) more than three (3) months after the Participant’s employment or other
service with the Company and all Subsidiaries terminates shall be deemed to be a
Non-Statutory Stock Option.
     4. Limitations on Exercise of Options.
          (a) Except as otherwise provided in this Certificate or in the Plan,
and for so long as the Participant remains in the employ or service of the
Company or any Subsidiary, the Options shall vest and shall be exercisable as to
the Option Shares during the term of employment or service in the amount of
shares and on the dates set forth on Exhibit A hereto.
          (b) The Committee shall have the authority to modify the vesting and
exercisability of any or all of the then-unvested Options as and in the manner
set forth in the Plan.

 



--------------------------------------------------------------------------------



 



     5. Termination of Employment or Service. Subject specifically to the
authority of the Committee under Section 12.4 of the Plan:
          (a) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated by
reason of death or Retirement, the Options shall remain exercisable, to the
extent exercisable as of the date of such termination, until the earlier of the
Expiration Date or that date which is twelve (12) months after such date of such
termination. Options not exercisable as of the date of such termination will be
forfeited and terminate.
          (b) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated by
reason of Disability, the Options shall remain exercisable, to the extent
exercisable as of the date of such termination, until the earlier of the
Expiration Date or that date which is nine (9) months after such date of such
termination. Options not exercisable as of the date of such termination will be
forfeited and terminate.
          (c) If prior to the Expiration Date, the Participant’s employment or
other service with the Company and all Subsidiaries shall be terminated
(i) other than as described in Section 5(d) or by reason of death, Disability or
Retirement, or (ii) because the Participant is in the employ or service of a
Subsidiary and the Subsidiary ceases to be a Subsidiary of the Company (unless
the Participant continues in the employ or service of another Subsidiary), then
all Options shall remain exercisable, to the extent exercisable as of the date
of such termination, until the earlier of the Expiration Date or that date which
is nine (9) months after such date of such termination. Options not exercisable
as of the date of such termination will be forfeited and terminate.
          (d) If (i) the Company terminates the Participant’s employment with
the Company and all Subsidiaries for any reason other than for Cause, or the
Participant terminates the Participant’s employment with the Company and all
Subsidiaries for Good Reason, and (ii) the termination occurs either within the
period beginning on the date of a Change in Control and ending on the last day
of the first full calendar month following the first anniversary date of the
Change in Control or prior to a Change in Control if the Participant’s
termination of employment was either a condition of the Change in Control or was
at the request or insistence of a third party related to the Change in Control,
then all unvested Options shall vest and be immediately exercisable in full as
of the date of such termination and shall remain exercisable until the earlier
of the Expiration Date or the date which is twelve (12) months after such date
of termination. If the Company and the Participant have entered into a change in
control severance agreement, then for purposes of this Section 5(d) the terms
“Cause” and “Good Reason” shall be as defined in the change in control severance
agreement. Further, any inconsistency between this Certificate, the Plan and the
change in control severance agreement shall be controlled by this Certificate.
          (e) After the expiration of any exercise period described in any of
Sections 5(a) through (d) above, the Options shall terminate together with all
of the Participant’s rights hereunder, to the extent not previously exercised.
     6. Effects of Actions Constituting Cause. Notwithstanding anything in this

2



--------------------------------------------------------------------------------



 



Certificate or the Plan to the contrary, in the event that the Participant is
determined by the Committee, acting in its sole discretion, to have committed
any action which would constitute Cause, irrespective of whether such action or
the Committee’s determination occurs before or after termination of such
Participant’s employment or other service with the Company or any Subsidiary,
this Certificate and all rights of the Participant under this Certificate and
the Plan shall terminate and be forfeited without notice of any kind. The
Committee may defer the exercise of the Options hereunder for a period of up to
forty-five (45) days in order for the Committee to make any determination as to
the existence of Cause. For purposes of this Section 6, the term “Cause” shall
be as defined in the American Medical Systems, Inc. Executive Severance Pay
Plan.
     7. Breach of Confidentiality, Non-Compete or Non-Solicitation.
Notwithstanding anything in this Certificate or the Plan to the contrary, in the
event that the Participant materially breaches the terms of any confidentiality,
non-compete or non-solicitation agreement entered into with the Company or any
Subsidiary, whether such breach occurs before or after termination of the
Participant’s employment or other service with the Company or any Subsidiary,
the Committee in its sole discretion may require the Participant to surrender
shares of Stock received, and to disgorge any profits made or realized, in
connection with the Options or issued upon the exercise or vesting of the
Options.
     8. Manner of Option Exercise
          (a) Notice. The Options shall be exercised by delivering written
notice to the Company (Attention: HR Stock Administration Staff) stating the
number of shares of Stock to be purchased, the person or persons in whose name
the shares of Stock are to be registered and each such person’s address and
social security number. Such notice shall not be effective unless accompanied by
the full purchase price for all shares to be purchased, and any applicable
amounts withheld in accordance with Section 13 of the Plan.
          (b) Payment. At the time of exercise of the Option, the Participant
must pay the total purchase price of the Option Shares to be purchased entirely
in cash (including a check, bank draft or money order, payable to the order of
the Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a Broker
Exercise Notice or Previously Acquired Shares, by “net exercise” of the Option
(as described in Section 6.4(b) of the Plan), or by a combination of such
methods. In the event the Participant is permitted to pay the total purchase
price of the Option in whole or in part with Previously Acquired Shares, the
value of such shares will be equal to their Fair Market Value on the date of
exercise of the Option.
     9. Rights as Stockholder. The Participant or a transferee of the Options
shall have no rights as a stockholder with respect to any shares covered by the
Options until he shall have become the holder of record of such shares (and the
Company shall use its reasonable best efforts to cause the Participant promptly
to become the holder of record of such shares), and, except as otherwise
provided in the Plan, no adjustment shall be made for dividends or distributions
or other rights in respect of such shares for which the record date is prior to
the date upon which he shall become the holder or record thereof.

3



--------------------------------------------------------------------------------



 



     10. Company; Participant.
          (a) The term “Company” as used in this Certificate with reference to
employment or service shall include the Company and its affiliates.
          (b) Whenever the word “Participant” is used in any provision of this
Certificate under circumstances where the provision should logically be
construed to apply to the executors, the administrators, legal representatives
or the person or persons to whom the Options may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
     11. Disposition of Stock. The Participant agrees to notify the Company, in
writing, within thirty (30) days of any disposition (whether by sale, exchange,
gift or otherwise) of shares of Stock purchased under this Certificate, within
two (2) years from the date of the granting of such Options or within one
(1) year of the exercise of such Options.
     12. Binding Effect. This Certificate shall be binding upon the heirs,
executors, administrators, successors and permitted assigns of the parties
hereto.

              Dated:                                            AMERICAN MEDICAL
SYSTEMS HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Anthony P. Bihl    
 
      President and Chief Executive Officer    

4